DETAILED ACTION

This Office Action is a response to an application filed on 08/16/2022, in which claims 1, 3-7, 9-10, 12, and 14-15 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed on 08/16/2022, with respect to the rejections of claims 1, 3-7, 9-10, 12, and 14-15 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zhang (US 2022/0060718 A1).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/566,962 (reference application) in view of Zhang (US 2022/0060718 A1).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant # 17/564,640
Copending # 17/566,962
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
constructing a subblock merge candidate list for a current block, based on an inter prediction mode of the current block being a subblock merge mode;
deriving a constructed affine control point (CP) motion vector merging candidate of a current block, based on an inter prediction mode of the current block being a subblock merge mode; constructing a subblock merge candidate list including the constructed affine control point (CP) motion vector merging candidate;
selecting one subblock merge candidate from the subblock merge candidate list;
selecting a subblock merge candidate of the current block based on the constructed affine control point (CP) motion vector merging candidate;
deriving motion information of the current block based on motion information of the selected subblock merge candidate;
See the limitation of “deriving a bi-prediction weight index of the constructed affine control point (CP) motion vector merging candidate based on motion information of a predetermined combination of candidate CPs for the current block” bellow.
generating a prediction block of the current block based on the motion information of the current block; and
generating a prediction block of the current block based on motion information of the selected subblock merge candidate,
reconstructing the current block based on the prediction block of the current block, 

wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate, 
wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block,
wherein the deriving the constructed affine control point (CP) motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine control point (CP) motion vector merging candidate based on motion information of a predetermined combination of candidate CPs for the current block,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index, based on a prediction direction of the predetermined combination specifying that an L0 direction or an L1 direction is no available.


US Application # 17/566,455 does not disclose: reconstructing the current block based on the prediction block of the current block,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
However, Zhang from the same or similar endeavor discloses: reconstructing the current block based on the prediction block of the current block (see Fig. 36, step 3606),
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination (see Zhang, paragraph 328-329).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “reconstruct the current block based on the prediction block of the current block, wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination” as taught by Zhang in the video coding method taught by US Application # 17/566,455 to improve compression efficiency using techniques that include the use of sub-block based motion vector refinement (see Zhang, paragraph 727).

Claims 13 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 14 of US Application # 17/566,962 in view of Zhang (US 2022/0060718 A1) for the same rational mentioned above.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/566,455 (reference application) in view of Zhang (US 2022/0060718 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant # 17/564,640
Copending # 17/566,455
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
An image decoding method performed by an image decoding apparatus, the image decoding method comprising:
constructing a subblock merge candidate list for a current block, based on an inter prediction mode of the current block being a subblock merge mode;
reconstructing an inter prediction mode of a current block;
selecting one subblock merge candidate from the subblock merge candidate list;
deriving a subblock merge candidate including a constructed subblock merge candidate based on neighboring blocks of the current block, based on the inter prediction mode of the current block being a subblock merge mode; 
deriving motion information of the current block based on motion information of the selected subblock merge candidate;
deriving motion information of the current block based on motion information of the subblock merge candidate;
generating a prediction block of the current block based on the motion information of the current block; and
generating a prediction block of the current block by performing inter prediction on the current block based on the motion information of the current block;
reconstructing the current block based on the prediction block of the current block, 
reconstructing the current block based on the prediction block, 
wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate,
wherein the motion information comprises a weight index for bi-prediction, wherein the constructed subblock merge candidate is derived based on a combination of predetermined candidate control points (CPs),
wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block,
wherein motion information of each of the predetermined candidate CPs is derived based on motion information of a candidate block for the each of the predetermined candidate CPs,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
wherein the motion information of a candidate CP included in the predetermined candidate CPs comprises the weight index, based on the candidate CP being a top-left candidate CP or top-right candidate CP for the current block.


US Application # 17/566,455 does not disclose: deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate,
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
However, Zhang from the same or similar endeavor discloses: deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate (see section 8.5.5.6, paragraph 285-295),
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination (see Zhang, paragraph 328-329).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “derive a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate, wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination” as taught by Zhang in the video coding method taught by US Application # 17/566,455 to improve compression efficiency using techniques that include the use of sub-block based motion vector refinement (see Zhang, paragraph 727).

Claims 13 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 14 of US Application # 17/566,455 in view of Zhang (US 2022/0060718 A1) for the same rational mentioned above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0337196 A1) in view of Zhang (US 2022/0060718 A1).

Regarding claim 1, Lee discloses: An image decoding method performed by an image decoding apparatus (see Fig. 2), the image decoding method comprising: 
constructing a subblock merge candidate list for a current block (see Fig. 18 and paragraph 36 and 179), based on an inter prediction mode of the current block being a subblock merge mode (see paragraph 179); 
selecting one subblock merge candidate from the subblock merge candidate list (see paragraph 187);
deriving motion information of the current block based on motion information of the selected subblock merge candidate (see paragraph 173 and 179);
generating a prediction block of the current block based on the motion information of the current block (see paragraph 178-179); and
reconstructing the current block based on the prediction block of the current block (see Fig. 6 and paragraph 113 and 116, inter predictor 230 inter predicts a block and stores the reconstructed block).
Lee does not explicitly disclose: wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate, 
wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block, 
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination.
However, Zhang from the same or similar endeavor discloses: wherein the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate (see Zhang, section 8.5.5.6, paragraph 285-296), 
wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block (see Zhang, paragraph 296), 
wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination (see Zhang, paragraph 328-329).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the constructing the subblock merge candidate list comprises deriving a constructed affine control point (CP) motion vector merging candidate, and the deriving the constructed affine CP motion vector merging candidate comprises deriving a bi-prediction weight index of the constructed affine CP motion vector merging candidate, wherein the constructed affine CP motion vector merging candidates is derived based on motion information of each candidate CP included in a combination of predefined candidate CPs among a plurality of candidate CPs for the current block, wherein bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a bi-prediction weight index of the first candidate CP among the candidate CPs included in the combination” as taught by Zhang in the video coding method taught by Lee to improve compression efficiency using techniques that include the use of sub-block based motion vector refinement (see Zhang, paragraph 727).

Regarding claim 3, the combination of Lee and Zhang discloses: The image decoding method of claim 1, 
wherein the motion information of the candidate CP included in the combination is derived based on motion information of a candidate block for the candidate CP included in the combination (see Lee, paragraph 172-173), and 
wherein the candidate block is an available candidate block among at least one candidate block for the candidate CP included in the combination (see Lee, paragraph 255).

Regarding claim 4, the combination of Lee and Zhang discloses: The image decoding method of claim 1, wherein the motion information of the candidate CP included in the combination comprises a bi-prediction weight index (see Lee, paragraph 153 and 330 and see Zhang, paragraph 328-329), and the bi-prediction weight index of the candidate CP included in the combination is derived based on the candidate CP included in the combination being a top-left candidate CP or top-right candidate CP for the current block (see Lee, paragraph 177).

Regarding claim 5, the combination of Lee and Zhang discloses: The image decoding method of claim 1, wherein the motion information of the candidate CP included in the combination comprises a bi-prediction weight index (see paragraph 153 and 330 see Zhang, paragraph 328-329), and the bi-prediction weight index of the constructed affine CP motion vector merging candidate is not derived based on the candidate CP included in the combination being a bottom-left candidate CP or a bottom-right candidate CP for the current block (see Lee, paragraph 196, deriving the third affine seed vector).

Regarding claim 6, the combination of Lee and Zhang discloses: The image decoding method of claim 3, wherein the candidate CP included in the combination is determined to be unavailable based on an available candidate block among at least one candidate block for the candidate CP included in the combination being not present (see paragraph 255).

Regarding claim 7, the combination of Lee and Zhang discloses: The image decoding method of claim 6, wherein the deriving the constructed affine CP motion vector merging candidate is performed based on all candidate CPs included in the combination of the predefined candidate CPs being available (see paragraph 279).

Regarding claim 9, the combination of Lee and Zhang discloses: The image decoding method of claim 8, 
wherein the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived based on whether a prediction direction for the combination is available (see Zhang, paragraph 328-329), and 
wherein whether the prediction direction for the combination is available is derived based on motion information of the candidate CPs included in the combination (see Lee, paragraph 279).

Regarding claim 10, the combination of Lee and Zhang discloses: The image decoding method of claim 9, wherein, based on whether the prediction direction for the combination being available for both an L0 direction and an L1 direction, the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as the bi-prediction weight index of the first candidate CP (see Lee, paragraph 304 and 335 and see Zhang, paragraph 328-329).

Regarding claim 12, the combination of Lee and Zhang discloses: The image decoding method of claim 10, wherein, based on whether the prediction direction for the combination being unavailable for at least one of an L0 direction or an L1 direction, the bi-prediction weight index of the constructed affine CP motion vector merging candidate is derived as a predetermined weight index (see Lee, paragraph 282 and 286).

Regarding claims 14 and 15, claims 14 and 15 are drawn to an encoding method and a computer readable recording medium having limitations similar to the decoding method claimed in claim 1 treated in the above rejections. Therefore, encoding method claim 14 and CRM claim 15 correspond to decoding method claim 1 and are rejected for the same reasons of anticipation as used above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483